Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on November 20th, 2020, April 22nd, 2022, and October 12th, 2022 have been considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takai (US 2010/0271709).
Regarding claim 1, Takai discloses a liquid lens (Fig. 2), comprising:
a first plate (30) comprising a cavity accommodating a first liquid (41) and a second liquid (42), the first liquid being conductive ([0091], “The first liquid 41 is a transparent liquid which is electrically conductive or polar”) and the second liquid being non-conductive ([0092], “The second liquid 42 is an insulating, transparent nonaqueous liquid”);
a first electrode (34) disposed on the first plate (as shown in Fig. 2);
a second electrode disposed under the first plate ([0094], “when a voltage is impressed on the wiring formed on the first substrate 10s and the electrode layer 34 by an external power source”, examiner interprets this to mean that the wiring is the second electrode);
a second plate (20) disposed on the first electrode (as shown in Fig. 2);
a third plate (10) disposed under the second electrode (as shown in Fig. 2); and
an elastic member (50) disposed between the first plate and the third plate (as shown in Fig. 2).
Regarding claim 2, Takai further discloses wherein at least a portion of the elastic member (50) is received in a receiving recess disposed in the lower surface of the first plate (as shown in Fig. 2, 50 sits in a recess of the first plate).
Regarding claim 3, Takai further discloses wherein the first electrode extends along a side surface and a lower surface of the first plate that forms a sidewall of the cavity (as shown in Fig. 2, 34 extends along a side surface and a lower surface of 30), and wherein the elastic member is disposed on the lower surface of the first plate between the first electrode and the second electrode ([0094], “wiring formed on the first substrate 10”, therefore, the elastic member is between the first electrode and the second electrode) and has a toroidal shape (as shown in Fig. 3, 50 has a toroidal shape).
Regarding claim 11, Takai discloses a lens assembly (Fig. 2), comprising:
a holder (60) comprising a first opening and a second opening facing the first opening in a direction perpendicular to an optical-axis direction (as shown in Fig. 2); and
a liquid lens unit (2) disposed between the first opening and the second opening (as shown in Fig. 2),
wherein the liquid lens unit comprises:
a first plate (30) comprising a cavity accommodating a first liquid (41) and a second liquid (42), the first liquid being conductive ([0091], “The first liquid 41 is a transparent liquid which is electrically conductive or polar”) and the second liquid being non-conductive ([0092], “The second liquid 42 is an insulating, transparent nonaqueous liquid”);
a first electrode (34) disposed on the first plate (as shown in Fig. 2);
a second electrode disposed under the first plate ([0094], “when a voltage is impressed on the wiring formed on the first substrate 10 and the electrode layer 34 by an external power source”, examiner interprets this to mean that the wiring is the second electrode);
a second plate (20) disposed on the first electrode (as shown in Fig. 2);
a third plate (10) disposed under the second electrode (as shown in Fig. 2); and
an elastic member (50) contacting with the first liquid, the elastic member being configured to be pressed and contracted by expansion of the first liquid (as shown in Fig. 2).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 4, none of the prior art either alone or in combination disclose or suggest wherein the elastic member comprises: an electrode plate disposed over at least portions of an upper surface and an outer circumferential surface thereof, wherein the liquid lens further comprises: a third electrode disposed inside the first plate; a dielectric layer disposed between the third electrode and the electrode plate disposed on the upper surface of the elastic member; and a fourth electrode disposed on the lower surface of the first plate so as to be electrically connected to the electrode plate disposed on the outer circumferential surface, and wherein the third electrode, the dielectric layer, and the electrode plate disposed on the outer circumferential surface at least partially overlap each other in a vertical direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        12 December 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872